Exhibit 10.1.2
Pursuant to Instruction 2 to Item 601 of Regulation S-K, NeuStar, Inc. has filed
an agreement with the North American Portability Management LLC, as successor to
Northeast Carrier Acquisition Company, LLC, which is one of seven agreements
that are substantially identical in all material respects other than the parties
to the agreements. North American Portability Management, LLC succeeded to the
interests of Northeast Carrier Acquisition Company, LLC and each of the other
entities listed below. The following list identifies the other parties to the
six agreements that have been omitted pursuant to Instruction 2 to Item 601:

  •   LNP, LLC (Midwest)     •   Southwest Region Portability Company, LLC     •
  Western Region Telephone Number Portability, LLC     •   Southeast Number
Portability Administration Company, LLC     •   Mid-Atlantic Carrier Acquisition
Company, LLC     •   West Coast Portability Services, LLC

      Amendment No. 79 (NE)
SOW:
  o No
 
  þ Yes

(NEUSTAR LOGO) [w79180w7918001.gif]
STATEMENT OF WORK NO. 79
UNDER
CONTRACTOR SERVICES AGREEMENT
FOR
NUMBER PORTABILITY ADMINISTRATION CENTER / SERVICE
MANAGEMENT SYSTEM
IMPLEMENTATION OF NANC CHANGE ORDER 442 (PSEUDO LRN)
Page 1
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



      Amendment No. 79 (NE)
SOW:
  o No
 
  þ Yes

STATEMENT OF WORK NO. 79
UNDER
CONTRACTOR SERVICES AGREEMENT
FOR
NUMBER PORTABILITY ADMINISTRATION CENTER/SERVICE MANAGEMENT SYSTEM
Implementation of NANC Change Order 442 (Pseudo LRN)

1.   PARTIES

This Statement of Work No. 79 (this “Statement of Work” or “SOW”) is entered
into pursuant to Article 13, and upon execution shall be a part of, the
Contractor Services Agreements for Number Portability Administration
Center/Service Management System, as amended and in effect immediately prior to
the SOW Effective Date (each such agreement referred to individually as the
“Master Agreement” and collectively as the “Master Agreements”), by and between
NeuStar, Inc., a Delaware corporation (“Contractor”), and the North American
Portability Management LLC, a Delaware limited liability company (the
“Customer”), as the successor in interest to and on behalf of the Northeast
Carrier Acquisition Company, LLC (the “Subscribing Customer”).

2.   EFFECTIVENESS AND SUBSCRIBING CUSTOMERS

This Statement of Work shall be effective as of the last date of execution below
(the “SOW Effective Date”), conditioned upon execution by Contractor and
Customer on behalf of all the limited liability companies listed below for the
separate United States Service Areas (the “Subscribing Customers”).

  •   Mid-Atlantic Carrier Acquisition Company, LLC     •   LNP, LLC (Midwest)  
  •   Northeast Carrier Acquisition Company, LLC     •   Southeast Number
Portability Administration Company, LLC     •   Southwest Region Portability
Company, LLC     •   West Coast Portability Services, LLC     •   Western Region
Telephone Number Portability, LLC

The number in the upper left-hand corner refers to this Statement of Work.
Capitalized terms used herein without definition or which do not specifically
reference another agreement shall have the meanings as defined in the Master
Agreement.

3.   CONSIDERATION RECITAL

In consideration of the terms and conditions set forth in this Statement of
Work, and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged,
Page 2
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



      Amendment No. 79 (NE)
SOW:
  o No
 
  þ Yes

Contractor and Customer agree as set forth in this Statement of Work.

4.   APPLICABLE DOCUMENTS

The following internal documents are applicable to the Additional Services
contemplated under this SOW:

     
þ
  Functional Requirements Specifications
None
  Requirements Traceability Matrix
None
  System Design
þ
  Detailed Design
None
  Integration Test Plan
None
  System Test Plan
None
  NPAC Software Development Process Plan
þ
  User Documentation

Effective on the SOW Completion Date (defined below), the term Specifications as
used in the Master Agreements shall mean the Specifications as defined therein
and as modified and amended pursuant to Statements of Work under the Master
Agreements through and including the Software release contemplated by this
Statement of Work.

5.   IMPACTS ON MASTER AGREEMENT

     
None
  Master Agreement
þ
  Exhibit B Functional Requirements Specification
þ
  Exhibit C Interoperable Interface Specification
None
  Exhibit E Pricing Schedules
None
  Exhibit F Project Plan and Test Schedule
None
  Exhibit G Service Level Requirements
None
  Exhibit H Reporting and Monitoring Requirements
None
  Exhibit J User Agreement Form
None
  Exhibit K External Design
None
  Exhibit L Infrastructure/Hardware
None
  Exhibit M Software Escrow Agreement
None
  Exhibit N System Performance Plan for NPAC/SMS Services
None
  Disaster Recovery
None
  Back Up Plans
None
  Gateway Evaluation Process (Article 32 of Master Agreement)

6.   SCOPE OF ADDITIONAL SERVICES

Contractor shall perform the Additional Services set forth herein. The
Additional Services under this SOW consist exclusively of the work set forth in
this Article 6 (collectively, the “Software Development Work”). The Additional
Services under this SOW are an Enhancement to the NPAC/SMS Software as defined
in the Master Agreement.
Page 3
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



      Amendment No. 79 (NE)
SOW:
  o No
 
  þ Yes

6.1   Software Development Work

The work necessary to incorporate the Change Order(s) set forth in Section 6.2
below into the NPAC/SMS Software in accordance with the project schedule set
forth in Article 8 below shall be referred to collectively as the “Software
Development Work.” The Software Development Work associated with the Change
Order(s) includes the following activities: requirements definition; system
design; coding and unit testing; system integration testing, system and
regression testing; program management; quality assurance; configuration control
and documentation management, as well as application support, customer support,
and system administration support.

6.2   Change Order

The NPAC/SMS Software shall incorporate and provide the functionality of the
following change order (“Change Order”) issued by the North American Numbering
Council (NANC).
NANC 442 — Pseudo LRN
Change Order NANC 442 mitigates the impact of NPAC record growth on service
provider LSMSs and downstream systems caused when other service providers’
internal network management activities result in the creation of SV and pooled
block records for telephone numbers that are neither ported nor pooled.
The change order accomplishes this by accommodating use cases where an LRN is
not required to route voice traffic to a telephone number, but the provider
serving the telephone number requires that an NPAC SV or pooled block record be
created in order to display other information associated with the number.
Examples of such other information are DPC addresses different from those
associated with non-ported numbers within the same NPA-NXX, first and/or last
altSPID values, URIs, and information populated in the EULT, EULV, or Billing ID
fields. These records may be created for any number of reasons, such as to
indicate the subtending service provider or reseller to which the network
service provider has allocated the telephone number (for pre-port information
purposes or to facilitate subpoena delivery) or to manage future network
migration activities that must keep pace with porting and pooling updates.
The change order accommodates these use cases by allowing SV and pooled block
records to be established without requiring that all LSMSs receive broadcasts of
these records. This is accomplished by the creation of records with 000-000-0000
entered as the LRN value. This pseudo-LRN value indicates to the NPAC that the
record thus created is to be broadcast only to those LSMSs that have indicated
in their NPAC profiles a desire to receive pseudo-LRN SV or pooled block
broadcasts for records created by this SPID.
The ability to receive or create pseudo LRN records is optional. This change
order does not impact SOA and/or LSMS systems that do not make use of the
pseudo-LRN capability. By allowing service providers to ignore pseudo-LRN
records or, if opted-in to the pseudo-LRN capability, to limit broadcasts to
those records created by the SPIDs for which pseudo-LRN records are desired, the
LSMS operators are able to manage their LSMS record storage requirements.
Further, a service provider that has not elected to participate in the
pseudo-LRN capability still may query the NPAC for information contained in a
pseudo-LRN record, either
Page 4
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



      Amendment No. 79 (NE)
SOW:
  o No
 
  þ Yes

through its LTI or by contacting the NPAC Help Desk, and thus may benefit from
the capability without electing to participate in it.

6.3   Backward Compatibility

The Enhancement shall be backward-compatible, such that populating and
broadcasting SV data containing Pseudo-LRN records will not be visible to User
systems that have not performed the steps necessary to use the functionality
afforded by the Enhancement. Because the Enhancement shall be
backward-compatible, its mere deployment in the NPAC/SMS will not result in any
obligatory changes to SOA or LSMS systems for Users not opting to use their SOA
or LSMS for the functionality afforded by the Enhancement.

6.4   Opt-In

A User wishing to modify its SOA system to populate Pseudo-LRN records in the
NPAC or to modify its LSMS system to receive broadcasts from the NPAC of any
Service Provider’s Pseudo-LRN data shall be required to complete certification
procedures, as described in section 6.6, and to update its NPAC profile.
Nothing in this section shall be interpreted to modify a User’s ability to
create, modify, delete, or view User Data containing a Pseudo-LRN record. All
Users may continue using Low-Tech Interface (LTI), Mass Update Mass Port (MUMP),
or NPAC Help Desk to create, modify, delete or to view User Data containing a
Pseudo-LRN record, including even those Users that do not update their SOA or
LSMS systems to make use of the Enhancement.

6.5   No Impairment

The deployment of the Enhancement in the NPAC/SMS to include the functionality
of Change Order 442 and the population of Pseudo LRN in SVs and pooled blocks
will at all times be subject to all performance measurements required under the
Master Agreement, including all Amendments and Statements of Work issued
thereunder, including, without limitation, the Service Level Requirements set
forth in Exhibit G to the Master Agreement. Contractor hereby commits to bear
the costs of any future upgrades necessary to meet the Service Level
Requirements set forth in Exhibit G of the Master Agreement in the event
NPAC/SMS performance appears likely to be adversely impacted by TN Porting
Events attributable to the Enhancement.

6.6   Certification Testing

Contractor and Customer Project Executives shall establish performance testing
requirements for each User opting to use its SOA to populate Pseudo-LRN data or
to use its LSMS to receive broadcasts of Pseudo-LRN data, in order to assure
that the User’s connecting SOA and LSMS systems can meet any increased TN
Porting Event volumes associated with Pseudo LRN population and broadcast.
Page 5
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



      Amendment No. 79 (NE)
SOW:
  o No
 
  þ Yes

6.7   Large Port Notifications

The planned creation (activation), modification or deletion of large quantities
of SV records with Pseudo-LRN values shall be reported to Users in the same
manner and under the same circumstances as the planned creation (activation),
modification or deletion of large quantities of SV records having conventional
LRN values.

6.8   Relationship of Subscription Version with a Pseudo LRN to Master Agreement

Nothing herein is intended to prevent the creation, modification or deletion of
an SV into which a Pseudo LRN value has been populated into the LRN field from
being deemed a TN Porting Event, so long as such creation, modification or
deletion of an SV meets the criteria set forth in the Master Agreement for a TN
Porting Event, including the definition set forth in Exhibit E to the Master
Agreement.
An SV containing a Pseudo LRN shall be considered an SV in the NPAC/SMS for all
purposes allowed under the Master Agreement. By way of clarification, the
immediately foregoing shall mean that nothing herein is intended to prevent an
SV into which a Pseudo LRN has been entered from being measured for purposes of
determining the National TN Inventory under Section 35.5(a) of the Master
Agreement for any purpose, including, but not limited to, determining whether a
TN Inventory Adjustment Event under Section 35.5(a) of the Master Agreement has
taken place or determining whether a National Ceiling Threshold Event taken
place under Section 35.7 of the Master Agreement.

6.9   Monthly Reporting

Beginning the first (1st) month after Acceptance of the Enhancement in all seven
(7) Service Areas corresponding to the seven (7) Subscribing Customers set forth
in Article 2 above, Contractor shall deliver to Customer a report consisting of
the total number of TN Porting Events, distinguished by LNP Type, occurring in
the previous calendar month in the Service Area for SVs containing a Pseudo-LRN
value.

7.   OUT OF SCOPE SERVICES

This SOW contains the agreed upon terms and conditions that shall govern
Contractor’s performance of the Additional Services described herein. The
Additional Services provided for in this SOW shall not be interpreted, implied,
or assumed to include any other service(s), including additional or changed
services, not specifically described in Article 6 above. Any and all requested
or required services or change orders (hereinafter “Out of Scope Services”) may
be provided in accordance with Article 13 of the Master Agreement.

8.   PROJECT PHASES   8.1   Phase Descriptions

Contractor shall perform the Additional Services in accordance with the schedule
(the “Project
Page 6
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



      Amendment No. 79 (NE)
SOW:
  o No
 
  þ Yes

Phases”) set forth below.
Table 1 — Project Phases

      Phases   Descriptions
Phase 0
  Commencement
Phase 1
  Development and Internal Testing of Enhancement
Phase 2
  Enhancement available for Testing on Industry Test Bed
Phase 3
  Implementation of Enhancement

Phase 1 — Beginning on Monday, May 31, 2010, Contractor shall undertake all
necessary development activities to implement the Enhancement. Contractor shall
complete this Phase 1 by August 15, 2010.
Phase 2 — Upon completion of Phase 1, Contractor shall make the Enhancement
available for optional regression testing on the industry test bed. The industry
test bed also will be available for turn-up testing for Users that wish to
modify their SOA/LSMS systems for the Enhancement. Contractor shall maintain
availability of the Industry Test Bed for these purposes for two (2) weeks.
Phase 3 — Upon completion of Phase 2, Contractor shall commence the introduction
of the Enhancement in production into the Service Areas on the first maintenance
window available for installation. Contractor shall introduce the Enhancement in
the first Service Area on August 29, 2010, and in the next six (6) Service Areas
through September 19, 2010. The date on which the Enhancement is implemented in
all regions shall be referred to as the “SOW Completion Date.”

8.2   Acceptance

If not accepted sooner by Customer, the Additional Services shall be deemed to
have been accepted (“Acceptance”) upon the absence of written notice from
Customer to Contractor identifying Critical Defects (as defined herein) in the
Change Order functionality implemented hereunder as of fifteen (15) calendar
days after the SOW Completion Date. For purposes of this Section, a “Critical
Defect” shall mean any functional defect in the Enhancement to be implemented by
the Additional Services hereunder that prevents one or more Users from
performing a create, activate, modify or delete of an Active SV. For such a
defect to be considered a Critical Defect it must be reproducible and be one for
which no acceptable alternative functionality can be identified.

9.   COMPENSATION AND PAYMENT

There is no cost to the Subscribing Customer or the Users in the Subscribing
Customer’s Service Area for the performance of the Additional Services set forth
herein.
Page 7
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



      Amendment No. 79 (NE)
SOW:
  o No
 
  þ Yes

10.   CREDITS

  (a)   National Enhancement Credit

Upon Customer’s Acceptance of the Enhancement on behalf of all the Subscribing
Customers corresponding with the seven (7) Service Areas set forth in Article 2,
and provided that the functionality introduced by NANC Change Order 442, namely
the ability to create, modify, and delete SVs and blocks with a Pseudo-LRN and
for the NPAC/SMS to selectively broadcast such SVs and blocks to participating
LSMSs, is available in all seven (7) United States Service Areas administered by
Contractor under the several Master Agreements, an aggregate credit (the
“National Enhancement Credit”) equal to Five Hundred Thousand Dollars ($500,000)
shall be allocated among a number of Service Areas equal to seven (7)
(corresponding to the number of Subscribing Customers as of the SOW Effective
Date set forth in Article 2 above) in the same manner as the Net National
Monthly Aggregate Porting Charge is applied in accordance with Section 35.1 of
the Master Agreement. The National Enhancement Credit shall be reflected with
the first invoices issued to Allocated Payors in the Service Area, pursuant to
Section 35.8 of the Master Agreement, in the month immediately following
Customer’s Acceptance of the Enhancement.

  (b)   National Quarterly Pseudo LRN Credit

  (i)   Measurement, Calculation and Annual Cap

Provided the Enhancement is Accepted in all seven (7) Service Areas
corresponding to the seven (7) Subscribing Customers set forth in Article 2
above, Contractor shall for each calendar quarter (each a “Measuring Quarter”),
beginning with the Measuring Quarter coinciding with the SOW Effective Date and
ending with the last calendar quarter of calendar year 2012, measure the total
number of active Subscription Versions (SVs) in all seven (7) United States
Service Areas in the NPAC/SMS administered by Contractor under the several
Master Agreements, wherein the value “000-000-0000” (the “Pseudo LRN”) is
entered as the LRN value in accordance with NANC Change Order 442 (such total
number of SVs, the “National Quarterly Pseudo LRN Inventory”). Contractor shall
undertake such measurement promptly after the end of the applicable Measuring
Quarter. Contractor shall then multiply the National Quarterly Pseudo LRN
Inventory by the Pseudo LRN Credit set forth immediately below for each
applicable calendar year (such product resulting in the “National Quarterly
Pseudo LRN Credit”).

          APPLICABLE       ANNUAL CAP OF THE CALENDAR   PSEUDO LRN   NATIONAL
QUARTERLY YEAR   CREDIT   PSEUDO LRN CREDIT 2010   $0.0083   $1,000,000 2011  
$0.0083   $1,500,000 2012   $0.0083   $2,000,000

Page 8
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



      Amendment No. 79 (NE)
SOW:
  o No
 
  þ Yes

The calculation of the National Quarterly Pseudo LRN Credit is associated only
with SVs containing a Pseudo LRN value, and is not intended to be associated
with SVs not containing a Pseudo LRN value in any NPAC.
The aggregate amount of the National Quarterly Pseudo LRN Credit that may be
calculated pursuant to Section 10(a)(i) above for each of calendar years 2010,
2011 and 2012 shall not exceed the amount of the Annual Cap of the National
Quarterly Pseudo LRN Credit set forth in the table above in this
Section 10(a)(i) for each Applicable Calendar Year (i.e., 2010, 2011 and 2012),
and no amount in excess of the Annual Cap of the National Quarterly Pseudo LRN
Credit for the Applicable Calendar pursuant to this Section 10(a)(i) shall be
carried forward or applied in any other Applicable Calendar Year. For example,
if the first Measuring Quarter for calendar year 2010 coincides with the last
calendar quarter for such year, and as a result of Contractor’s measurement on
the first day of January, 2011 the total number of SVs as of the last day of
December, 2010 results in the calculation of a National Quarterly Pseudo LRN
Credit equal to $2,000,000, then the aggregate amount the National Quarterly
Pseudo LRN Credit that will be allocated to Allocated Payors in all Service
Areas for three Billing Cycles beginning with the December, 2010 invoices
(mailed in January, 2011) will equal and not exceed $1,000,000.

  (ii)   Timing and Annual Cap

The National Quarterly Pseudo LRN Credit shall be allocated among a number of
Service Areas equal to seven (7) (corresponding to the number of Subscribing
Customers as of the SOW Effective Date set forth in Article 2 above) in the same
manner as the Net National Monthly Aggregate Porting Charge is allocated to the
Service Areas in accordance with Section 35.1 of the Master Agreement. The
National Quarterly Pseudo LRN Credit shall be ratably reflected, pursuant to
Section 35.8 of the Master Agreement, on invoices issued to Allocated Payors in
the Service Area over the next three (3) Billing Cycles beginning with the first
invoices issued to Allocated Payors in the Service Area associated with the last
month of the Measuring Quarter. For example, if as a result of Contractor’s
measurement on the first day of April the total number of SVs as of the last day
of March results in the calculation of a National Quarterly Pseudo LRN Credit,
then one-third (1/3) of the Allocated Payor’s share of the National Quarterly
Pseudo LRN Credit will appear in each of the invoices to Allocated Payors for
March (mailed in April), April (mailed in May), and May (mailed in June).

  (c)   Division, Apportioning, and Invoicing

Each Allocated Payor’s share of the Service Area’s share of the National
Enhancement Credit and the National Quarterly Pseudo LRN Credit (the “SOW 79
Credits”) shall be issued in the same manner as the division, apportioning and
invoicing of Allocated Charges is determined under SOW11 and in accordance with
the Cost Recovery Order, pursuant to Section 6.6(c) of the Master Agreement, and
shall be issued solely as a reduction against charges allocable or chargeable to
Allocated Payors on invoices issued by Contractor.
If for any Allocated Payor the amount of the SOW 79 Credits issued on an invoice
does not apply in full such Allocated Payor’s share of the SOW 79 Credits, then
the remaining share of
Page 9
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



      Amendment No. 79 (NE)
SOW:
  o No
 
  þ Yes

such unapplied SOW 79 Credits allocable to that Allocated Payor shall be issued
again on the next monthly invoice, and any subsequent invoices as necessary, of
such Allocated Payor in the amount of the lesser of (i) the full amount of the
remaining unapplied amount of the SOW 79 Credits allocable to that Allocated
Payor or (ii) the full amount of all charges allocable or chargeable to such
Allocated Payor, until the share of the SOW 79 Credits allocable to that
Allocated Payor is fully issued.
In no event shall any amount of a share of the SOW 79 Credits that is not fully
issued result in a monetary payment of any kind, including, without limitation,
as a result of the expiration or termination of any Statement of Work or the
Master Agreement, other than the application of such SOW 79 Credits as a
reduction against charges allocable or chargeable to Allocated Payors on
invoices issued by Contractor.

  (d)   Invoice Itemization

The invoices in which each Allocated Payor’s share of the SOW 79 Credits is
first issued shall clearly identify and itemize the amount of the SOW 79
Credits, including the amount of the National Quarterly Pseudo LRN Inventory and
the share of the National Quarterly Pseudo LRN Credit allocable to the Allocated
Payor that is issued on an invoice. Any amount of an Allocated Payor’s share of
the SOW 79 Credits that remains after issuance on that invoice shall be
aggregated with and added to amounts of the Allocated Payor’s share of such SOW
79 Credits remaining for application on future invoices. Any such amounts the
Allocated Payor’s share of the SOW 79 Credits issued on subsequent invoices
shall be clearly identified on such invoice and any subsequent invoices.

  (e)   Preservation of Rights of Setoff

Allocated Payors retain their right of set-off against all charges allocable to
Allocated Payors on invoices issued by Contractor, including for Contractor’s
failure to properly and accurately compute, issue and apply the Allocated
Payor’s share of the SOW 79 Credits.

  (f)   Condition

The division, apportionment and invoicing of the SOW 79 Credits is conditioned
upon the continued availability of the functionality introduced by NANC Change
Order 442. If such functionality is not available for any reason (other than a
Neustar act or omission) in any calendar month for which the National Quarterly
Pseudo LRN Credit (in whole or in part) were available on invoices issued to
Allocated Payors to reduce charges allocable or chargeable to Allocated Payors
on invoices issued by Contractor, then the SOW 79 Credits shall be suspended,
such that it shall not be available to reduce such charges in such invoice. By
way of clarification, and not limitation, the suspension of the SOW 79 Credits
shall not in any way affect the application in any calendar year of the Annual
Cap of the National Quarterly Pseudo LRN Credit under Section 10(b) above.
The SOW 79 Credits shall subsequently be available to Allocated Payors to reduce
charges allocable or chargeable to Allocated Payors on invoices issued by
Contractor only when the
Page 10
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



      Amendment No. 79 (NE)
SOW:
  o No
 
  þ Yes

functionality introduced by NANC Change Order 442, namely the ability to create,
modify, and delete SVs and blocks with a Pseudo-LRN and for the NPAC/SMS to
selectively broadcast such SVs and blocks to participating LSMSs, was available,
without interruption, in all United States Service Areas administered by
Contractor under the several Master Agreements for a full calendar month.

11.   Gateway Evaluation Process Waivers

The computation, division, apportioning, issuance, application, and invoicing of
any invoices setting forth an Allocated Payor’s share of a National Quarterly
Pseudo LRN Credit shall be auditable and included in determining “Reporting” for
purposes of Element No. 2, “Billing Timeliness” for purposes of Element No. 7a,
and “Billing Accuracy” for purposes of Element No. 7b of the Gateway Evaluation
Process as set forth in Article 32 of the Master Agreement only upon the third
(3rd) Billing Cycle after its sending; provided that Customer and Contractor
have issued an updated GEP Metrics Document as set forth in Article 32 of the
Master Agreement. All invoices setting forth an Allocated Payor’s share of the
National Quarterly Pseudo LRN Credit issued prior to the date of such Third
Billing Cycle shall be deemed satisfied for purposes of Element No. 2, timely
for purposes of Element No. 7a, and accurate for purposes of Element No. 7b of
the Gateway Evaluation Process. Nothing herein shall preclude Contractor from
issuing an adjustment credit to reflect the proper computation, division,
apportioning, issuance, application, and invoicing under any one or more
invoices issued thereafter in accordance with the updated GEP Metrics Document.
For purposes of the GEP, a copy of this SOW shall serve as a waiver letter
signed by Contractor and Customer.

12.   MISCELLANEOUS

12.1 Except as specifically modified and amended hereby, all the provisions of
the Master Agreement and the User Agreements entered into with respect thereto,
and all exhibits and schedules thereto, shall remain unaltered and in full force
and effect in accordance with their terms. From and after the SOW Effective Date
hereof, any reference in the Master Agreement to itself and any Article, Section
or subsections thereof or to any Exhibit thereto, or in any User Agreement to
itself or to the Master Agreement and applicable to any time from and after the
SOW Effective Date hereof, shall be deemed to be a reference to such agreement,
Article, Section, subsection or Exhibit, as modified and amended by this. From
and after the SOW Effective Date, this Statement of Work shall be a part of the
Master Agreement, including its Exhibits, and, as such, shall be subject to the
terms and conditions therein. Each of the respective Master Agreements with
respect to separate Service Areas remains an independent agreement regarding the
rights and obligations of each of the Parties thereto with respect to such
Service Area, and neither this Statement of Work nor any other instrument shall
join or merge any Master Agreement with any other, except by the express written
agreement of the Parties thereto.
12.2 If any provision of this SOW is held invalid or unenforceable the remaining
provision of this SOW shall become null and void and be of no further force or
effect. If by rule, regulation, order, opinion or decision of the Federal
Communications Commission or any other regulatory
Page 11
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



      Amendment No. 79 (NE)
SOW:
  o No
 
  þ Yes

body having jurisdiction or delegated authority with respect to the subject
matter of this SOW or the Master Agreement, this SOW is required to be rescinded
or is declared ineffective or void in whole or in part, whether temporarily,
permanently or ab initio (an “Ineffectiveness Determination”), immediately upon
such Ineffectiveness Determination and without any requirement on any party to
appeal, protest or otherwise seek clarification of such Ineffectiveness
Determination, this SOW shall be rescinded and of no further force or effect
retroactively to the Amendment Effective Date. Consequently, the Master
Agreement in effect immediately prior to the Amendment Effective Date shall
continue in full force and effect in accordance with its terms, unchanged or
modified in any way by this SOW. In the event of an Ineffectiveness
Determination, any amounts that would have otherwise been due and payable under
the terms and conditions of the Master Agreement, in effect immediately prior to
the Amendment Effective Date (including, but not limited to any adjustments
necessary to retroactively re-price TN Porting Events under Exhibit E from the
Amendment Effective Date through the date of the Ineffectiveness Determination,
or other amounts or credits, to any party hereunder), shall be invoiced by
Contractor at the earliest practical Billing Cycle in accordance with the Master
Agreement and shall be due and payable in accordance with the applicable invoice
therewith or shall be credited or applied for the benefit of the Customer or any
Allocated Payor in accordance with the Master Agreement.
12.3 This Statement of Work may be executed in two or more counterparts and by
different parties hereto in separate counterparts, with the same effect as if
all parties had signed the same document. All such counterparts shall be deemed
an original, shall be construed together and shall constitute one and the same
instrument.
12.4 If at any time hereafter a Customer, other than a Customer that is a party
hereto desires to become a party hereto, such Customer may become a party hereto
by executing a joinder agreeing to be bound by the terms and conditions of this
Statement of Work, as modified from time to time.
12.5 This Statement of Work is the joint work product of representatives of
Customer and Contractor; accordingly, in the event of ambiguities, no inferences
will be drawn against either party, including the party that drafted this
Statement of Work in its final form.
12.6 This Statement of Work sets forth the entire understanding between the
Parties with regard to the subject matter hereof and supercedes any prior or
contemporaneous agreement, discussions, negotiations or representations between
the Parties, whether written or oral, with respect thereto. The modifications,
amendments and price concessions made herein were negotiated together and
collectively, and each is made in consideration of all of the other terms
herein. All such modifications, amendments and price concessions are
interrelated and are dependent on each other. No separate, additional or
different consideration is contemplated with respect to the modifications,
amendments and price concessions herein.
[THIS SPACE INTENTIONALLY LEFT BLANK]
Page 12
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



      Amendment No. 79 (NE)
SOW:
  o No
 
  þ Yes

IN WITNESS WHEREOF, the undersigned have executed this Statement of Work:

          CONTRACTOR: NeuStar, Inc.
      By:   /s/ Paul S. Lalljie         Its:   Senior Vice President,
Chief Financial Officer      Date: 7/13/2010       

CUSTOMER: North American Portability Management LLC, as successor in interest to
and on behalf of Northeast Carrier Acquisition Company, LLC

                By:   /s/ Melvin Clay         Its:   NAPM LLC Co-Chair     
Date: July 7, 2010              By:   /s/ Timothy Decker         Its:   NAPM LLC
Co-Chair      Date: 7/9/2010       

Page 13
CONFIDENTIAL

 